 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10                                  )                 EDCV 20-00080JVS(KKx)
     Yvonne Heredia,                )
11                                  )                 ORDER OF DISMISSAL UPON
                                    )
12               Plaintiff,         )                 SETTLEMENT OF CASE
                                    )
13         v.                       )
                                    )
14                                  )
     United States of America,      )
15                                  )
                 Defendant(s).      )
16   ______________________________ )
17
18         The Court having been advised by the counsel for the parties that the above-
19   entitled action has been settled,
20         IT IS ORDERED that this action be and is hereby dismissed in its entirety
21   without prejudice to the right, upon good cause being shown within 75 days, to reopen
22   the action if settlement is not consummated.
23
24   DATED: 5/28/21                                 ___________________________
25                                                     James V. Selna
                                                    United States District Judge
26
27
28
